United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 6, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-40424
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ULISSES HERNANDEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 7:02-CR-291-1
                      --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Ulisses Hernandez appeals his sentence following a guilty-

plea for credit card fraud.   Hernandez challenges the district

court’s denial of a reduction for acceptance of responsibility.

The district court’s finding that Hernandez failed to admit all

relevant conduct for which he is accountable is supported by

information in the PSR.   This finding forms a sufficient and

independent basis to support the trial court’s denial of credit




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
for acceptance of responsibility.   No error has been shown.

Accordingly, the district court’s judgment is AFFIRMED.